DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A (of the turbine section with a dam and an arcuate groove) in the reply filed on 7/13/2022 is acknowledged.  The traversal is on the ground(s) that since there are features shared between the different species that restriction is not proper and that a search and examination burden has not been shown.  This is not found persuasive. 
Regarding the shared features: 
The combination of features in each of the identified species (e.g. having a tall dam with a narrow groove vs a short dam and a wide groove) are what make the restriction proper. The Applicant has not indicated that the different combinations of features are obvious variants of each other and so the restriction is believed to be proper. 
Regarding the search and examination burden:  
The different combinations of features could result in one prior art not being applicable to all species (e.g. the groove vs the channel formed in the outer turbine housing) and thus being a search burden. For this reason Applicant’s argument was not found persuasive. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-8, 11-16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakota et al. (WO 2019/087869; hereinafter Sakota: for simplicity the US Patent will be referenced: US 11,339,800).
Regarding claim 1, Sakota (Fig. 2) discloses a turbomachine (1) comprising: a rotating group (4, 21, and 31) with a turbine wheel (21); a housing (2, 3, 7, and 23) that houses the rotating group (4, 21, and 31), the housing (2, 3, 7, and 23) defining a turbine outlet passage (22a) for exhaust from the turbine wheel (32), the turbine outlet passage (22a) directed in a downstream direction along an axis of the turbine outlet passage (22a); and an air bearing system (8) with at least one bearing component (81 and 82) that supports the rotating group (4, 21, and 31) for rotation relative to the housing (2, 3, 7, and 23), the air bearing system (8) including a bearing cooling path (R1) that is fluidly connected to the at least one bearing component (81 and 82) and that has a bearing air line outlet (17), the bearing air line outlet fluidly connected to the turbine outlet passage (22a) and directed in the downstream direction along the axis. Refer to Fig. I below.   

    PNG
    media_image1.png
    655
    570
    media_image1.png
    Greyscale

Regarding claim 2, Sakota discloses the turbomachine of claim 1, wherein Sakota (Fig. 2) further discloses that the housing (2, 3, 7, and 23) includes a turbine housing (2 and 23) that covers over the turbine wheel (21), the turbine housing (2) including the turbine outlet passage (22a), the turbine housing (2) including the bearing air line outlet (17).  
Regarding claim 3, Sakota discloses the turbomachine of claim 2, wherein Sakota (Fig. 2) further discloses that the turbine housing (2 and 23) at least partly defines a circumferential flow passage (22b) disposed upstream of the turbine wheel (21); and wherein the bearing air line outlet (17) is disposed radially outward from the circumferential flow passage (22b) with respect to the axis. 
Regarding claim 7, Sakota discloses the turbomachine of claim 3, wherein Sakota (Fig. 2) further discloses  the turbine housing (2 and 23) includes an outer turbine housing (2) and an inner turbine housing (23) that cooperatively house the turbine wheel (21) and that cooperatively define the circumferential flow passage (22b), the outer turbine housing (2) covering over a front face of the turbine wheel (21), and the inner turbine housing (23) covering over a back face of the turbine wheel (21); and wherein the outer turbine housing (2) includes the turbine outlet passage (22a) and the bearing air line outlet (17). Refer to Fig. I above. 
Regarding claim 8, Sakota discloses the turbomachine of claim 7, wherein Sakota (Fig. 2) further discloses that the outer turbine housing (2) is unitary.  
	Regarding claim 11, Sakota discloses the turbomachine of claim 1, wherein Sakota (Fig. 2) further discloses that comprising an electric motor (5) that is operatively connected to the rotating group (4, 21, and 31) for driving the rotating group (4, 21, and 31) in rotation within the housing (2, 3, and 7). 
	Regarding claim 12, Sakota discloses the turbomachine of claim 1, wherein Sakota (Fig. 2) further discloses that the turbine wheel (21) is configured to receive an exhaust flow from a fuel cell stack (Col. 3, lines 49-51).  
	Regarding claim 13, Sakota (Fig. 2) discloses a method of manufacturing a turbomachine (1) comprising: supporting a rotating group (7, 21, and 31) of the turbomachine (1) within a housing (2, 3, and 7) with an air bearing system (8), the rotating group (4, 21, and 31) including a turbine wheel (21), the housing (2, 3, 7) defining a turbine outlet passage (22a) for exhaust from the turbine wheel (21), the turbine outlet passage (22a) directed in a downstream direction along an axis of the turbine outlet passage (22a); and fluidly connecting an air line outlet (17) of a bearing cooling path (R1) of the air bearing system (8) to the turbine outlet passage (22a), the turbine outlet passage (22a) directed in the downstream direction along the axis. Refer to Fig. I above. 
	Regarding claim 14, Sakota discloses the method of claim 13, wherein Sakota (Fig. 2) further discloses covering over the turbine wheel (21) with a turbine housing (2) of the housing (2, 3, and 7), the turbine housing (2) including the turbine outlet passage (22a), the turbine housing (2) including the bearing air line outlet (17).
	Regarding claim 15, Sakota discloses the method of claim 14, wherein Sakota (Fig. 2) further discloses forming the turbine housing (2) to at least partly define a circumferential flow passage (22b) and the bearing air line outlet (17), the air line outlet (17) being disposed radially outward from the circumferential flow passage (22b) with respect to the axis.  
	Regarding claim 16, Sakota discloses the method of claim 15, wherein Sakota (Fig. 2) further discloses forming the turbine housing (2 and 23) includes forming the turbine housing (2 and 23) to include a terminal end of the bearing air line outlet (17), the terminal end being directed in the downstream direction along the axis. Refer to Fig. I above.  
	Regarding claim 18, Sakota discloses the method of claim 13, wherein Sakota (Fig. 2) further discloses providing an electric motor (5) that is operatively connected to the rotating group (4, 21, and 31) for driving the rotating group (4, 21, and 31) in rotation within the housing (2, 3, and 7).
	Regarding claim 19, Sakota discloses the method of claim 13, wherein Sakota (Fig. 2) further discloses operatively attaching the turbomachine (1) to a fuel cell stack (Col. 3, lines 49-51) with the turbine wheel (21) configured to receive an exhaust flow from the fuel cell stack (Col. 3, lines 49-51).  
Regarding claim 20, Sakota (Fig. 1, 2, and 5) discloses a fuel cell system (E) comprising: a fuel cell stack (Col. 3, lines 49-51); and an electrically motorized turbocharger (1) that includes: a rotating group (4, 21, and 31) with a turbine wheel (21) configured to be driven in rotation by high- pressure exhaust from the fuel cell stack (Col. 3, lines 49-51); a housing (2, 3, and 7) that houses the rotating group (4, 21, and 31), the housing (2, 3, and 7) defining a turbine outlet passage (22a) for low-pressure exhaust from the turbine wheel (21), the turbine outlet passage (22a) directed in a downstream direction along an axis of the turbine outlet passage (22a); and an air bearing system (8) with at least one bearing component (81 and 82) that supports the rotating group (4, 21, and 31) for rotation relative to the housing (2, 3, and 7), the air bearing system (8) including a bearing cooling path (R1) that is fluidly connected to the at least one bearing component (81 and 82) and that has a bearing air line outlet (17), the bearing air line outlet (17) fluidly connected to the turbine outlet passage (22a) and directed in the downstream direction along the axis. Refer to Fig. I above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakota in view of Sumser et al. (US 8,567,190; hereinafter Sumser). 
Regarding claim 9, Sakota discloses the turbomachine of claim 7, but fails to disclose that the inner turbine housing includes a nozzle structure that extends about the turbine wheel, the nozzle structure including at least one nozzle aperture directed toward the turbine wheel.  
Sumser (Col. 4, lines 2-9) teaches a turbocharger for a fuel cell system in which a nozzle is positioned upstream of the turbine wheel. Sumser (Col. 4, lines 2-9) teaches that the nozzle helps to direct exhaust gas toward the turbine wheel. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sakota by adding a nozzle to the inlet of the turbine, as taught by Sumser, in order to help direct exhaust gas toward the turbine wheel. 

Allowable Subject Matter
Claims 4-6, 10, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4: 
Closest prior art: Sakota et al. (WO 2019/087869)
Sakota discloses that the bearing air line outlet includes a terminal end at the turbine outlet passage, wherein the terminal end is directed in the downstream direction along the axis. 
The closest prior art fails to disclose or suggest that the bearing airline outlet includes a radially-extending section that is disposed upstream of the terminal end.
Regarding claim 5: 
Closest prior art: Sakota et al. (WO 2019/087869)
The closest prior art fails to disclose or suggest that the turbine housing includes a lip that radially separates the bearing air line outlet from the turbine outlet passage.
Claim 6 depends upon claim 5 and so has been objected to as well. 
Regarding claim 10:
Closest prior art: Sakota et al. (WO 2019/087869)
The closest prior art fails to disclose or suggest that the turbine housing includes a recirculation flow path that extends from the circumferential flow passage, through the nozzle structure, and back to the circumferential flow passage.
Regarding claim 17: 
Closest prior art: Sakota et al. (WO 2019/087869)
The closest prior art fails to disclose or suggest that the turbine housing includes forming a lip that radially separates the bearing air line outlet from the turbine outlet passage.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LaRue (US 7,056,103) discloses a channel for directing air to the inlet of the compressor from an airfoil bearing. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Danielle M. Christensen/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745